IN THE SUPREME COURT OF THE STATE OF DELAWARE

REBECCA FAILING,                           §
                                           §     No. 137, 2019
             Claimant-Below,               §
             Appellant,                    §
                                           §     Court Below: Superior Court
       v.                                  §     of the State of Delaware
                                           §
STATE OF DELAWARE,                         §     C.A. No. K18A-07-002
                                           §
             Employer-Below,               §
             Appellee.                     §
                                           §

                         Submitted: September 25, 2019
                           Decided: October 3, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                    ORDER

      This 3rd day of October 2019, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its order dated February 25, 2019.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                        Justice